Citation Nr: 1003501	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1971

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

The Veteran's puretone thresholds were, at worst, 61 for the 
right ear and 65 for the left ear, and his speech scores were 
80 percent for the right ear and 72 percent for the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for bilateral hearing loss are not met.  See 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.85, 
Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
October 2005.  The letter advised the Veteran of the evidence 
he should submit and what evidence VA would attempt to 
obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claim.  The 
duty to notify as to the claim for an increased rating is 
met.  The Veteran was also advised as to disability 
evaluations and effective dates in November 2006.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA treatment records.  The Veteran was afforded 
a VA medical examination in May 2008.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Thus, the Board has considered 
whether the Veteran is entitled to staged ratings at any time 
during the appeal period.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing. 
 
Provisions for evaluating exceptional patterns of hearing 
impairment are as follows: 

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist will 
determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral. Each ear will be evaluated 
separately. 
 
(b) When the pure tone thresholds are 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral. 
That numeral will then be elevated to the higher Roman 
numeral. Each ear will be evaluated separately. 38 C.F.R. 
§ 4.86 (2009).



At his VA examination in November 2005, the Veteran exhibited 
pure tone thresholds, in decibels, as follows: 




HERTZ 



500 
1000 
2000 
3000 
4000 
RIGHT 
25 
30 
70
75
70
LEFT 
30
30
70
80
80 

Puretone threshold averages were 61 for the right ear and 65 
for the left ear and his speech scores were 80 percent for 
the right ear and 72 percent for the left ear.  Using tables 
VI and VII from 38 C.F.R. § 4.85, the Veteran is assigned 
Level IV for the right ear and Level V for the left ear, 
resulting in a ten percent rating under Table VII, Diagnostic 
Code 6100.

However, the Veteran's hearing impairment at this examination 
meets the requirements of the provisions of 38 C.F.R. § 
4.86(b) governing exceptional patterns of hearing impairment.  
Specifically, the Veteran's puretone thresholds were 30 at 
1000 Hz and 70 at 2000 Hz.  Applying the Veteran's puretone 
threshold average to Table VIA results in right ear hearing 
of level IV and left ear hearing of level V.  The level IV is 
increased to a V, and level V is increased to a VI, due to 
the considerations of 38 C.F.R. § 4.86, resulting in a 20 
percent evaluation under Table VII.  However, there is no 
basis for assigning a rating higher than 20 percent. 
 



At his VA examination in May 2008, the Veteran exhibited pure 
tone thresholds, in decibels, as follows: 




HERTZ 



500 
1000 
2000 
3000 
4000 
RIGHT 
45 
60
65
60
60
LEFT 
40
40
75
70
80 

At his VA examination in May 2008, the Veteran's puretone 
threshold averages were 61 for the right ear and 66 for the 
left ear and his speech scores were 72 percent for the right 
ear and 80 percent for the left ear.  Using tables VI and VII 
from 38 C.F.R. § 4.85, the Veteran is assigned Level V for 
the right ear and Level IV for the left ear, resulting in a 
ten percent rating under Table VII, Diagnostic Code 6100.

While the Veteran's hearing impairment at this examination 
meets the requirements of the provisions of 38 C.F.R. § 
4.86(a) governing exceptional patterns of hearing impairment, 
it does not result in a more favorable rating in this 
instance  Specifically, the Veteran's puretone thresholds in 
the right ear were 55 decibels or more at all four of the 
required frequencies.  Applying the Veteran's puretone 
threshold average to Table VIA results in right ear hearing 
of level IV, less favorable than is assigned under Table VI.  
As above, factoring this result into Table VII at 38 C.F.R. § 
4.85 produces a 10 percent rating.  Thus, there is again no 
basis for a rating higher than 20 percent.  

There is no evidence that the Veteran's bilateral hearing 
loss has worsened since the May 2008 examination, and thus a 
remand for another examination is not warranted.  Thus, there 
is no evidence that the criteria for a rating higher than 
20 percent are met at any time.  Additionally, the evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

The Veteran's contentions regarding his hearing deficiencies 
have been considered and there is no question that he 
honestly believes that he is entitled to a higher rating for 
his hearing loss; however, his contentions cannot be used as 
competent medical evidence to show that an increased rating 
is warranted under VA law.  As noted above, ratings for 
hearing loss are determined by the mechanical application of 
test results to the tables provided in this document.  The 
evidence does not demonstrate that the Veteran has medical 
expertise in this arena.  The results of specific testing 
conducted by skilled individuals is more probative that the 
lay opinions of record.  

Here, the mechanical application of the Rating Schedule 
clearly indicates that the Veteran is not entitled to a 
higher rating for his bilateral hearing loss.  The Board has 
considered the doctrine of reasonable doubt and finds that, 
if reasonable doubt can be applied where the Rating Schedule 
mandates this result, the bilateral hearing impairment more 
nearly approximates a 20 percent evaluation.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.655(b), 4.3, 4.7, 4.85, Diagnostic 
Code 6100.


ORDER

The appeal for an increased evaluation for bilateral hearing 
loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


